Case 6:19-cv-00611-JDK-JDL Document 13 Filed 03/31/21 Page 1 of 2 PageID #: 85




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

SURI SURAI RIVERA-ZUNIGA, #28111-078 §
VS.                                               §                CIVIL ACTION NO. 6:19cv611
                                                                         CRIM NO. 6:18cr63
UNITED STATES OF AMERICA                          §

              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                   THE UNITED STATES MAGISTRATE JUDGE

        Movant Suri Surai Rivera-Zuniga, a federal prisoner confined at the Federal Medical

Center in Fort Worth, Texas, brings this motion to vacate, set aside, or correct her federal sentence

pursuant to 28 U.S.C. § 2255. The motion was referred to the United States Magistrate Judge, John

D. Love, for findings of fact, conclusions of law, and recommendations for disposition of the

case.

        On February 26, 2021, Judge Love issued a Report (Docket No. 12) recommending that

Movant’s section 2255 motion be denied, the case be dismissed with prejudice, and that Movant

be denied a certificate of appealability sua sponte. A copy of this Report was sent to Movant at

her address. However, to date, no objections have been filed.

        The Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of the Report and Recommendation. 28 U.S.C. § 636(b)(1). In

conducting a de novo review, the Court examines the entire record and makes an independent

assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten days to fourteen days).

        Here, Movant has not filed objections. The Court therefore reviews the Magistrate

Judge’s findings for clear error or abuse of discretion and reviews his legal conclusions to

determine whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221
                                              1
(5th Cir. 1989),
Case 6:19-cv-00611-JDK-JDL Document 13 Filed 03/31/21 Page 2 of 2 PageID #: 86




cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report

are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”).

       Having reviewed the Magistrate Judge’s Report and the record in this case, the Court finds

no clear error or abuse of discretion and no conclusions contrary to law. Accordingly, the Court

hereby ADOPTS the Report and Recommendation of the United States Magistrate Judge (Docket

No. 12) as the findings of this Court. Therefore, it is

       ORDERED that Movant’s section 2255 motion is DENIED and the above-styled civil

action is DISMISSED, with prejudice. Further, it is

       ORDERED that Movant is DENIED a certificate of appealability sua sponte. Finally, it

is

       ORDERED that any and all motions which may be pending in this civil action are

DENIED.

        So ORDERED and SIGNED this 31st day of March, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
